              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00260-MR


S. SHANE SMITH,             )
                            )
         Plaintiff,         )
                            )
vs.                         )
                            )                    ORDER
JUSTIN LYTLE,               )
                            )
         Defendant.         )
___________________________ )

      THIS MATTER comes before the Court on initial review of the

Complaint. [Doc. 1]. Plaintiff is proceeding in forma pauperis. [Doc. 9].

I.    BACKGROUND

      Pro se incarcerated Plaintiff filed this civil rights action pursuant to 42

U.S.C. § 1983 addressing incidents that allegedly occurred at the Rutherford

Correctional Institution. The Defendant is Rutherford C.I. Correctional Food

Service Officer Justin Lytle.

      Construing the Complaint liberally and accepting the allegations as

true, Plaintiff is disabled, having been born without fingers and toes. He is

serving a Class C life sentence with the possibility of parole. Plaintiff was

assigned as an inventory clerk in Rutherford C.I.’s Food Services

Department on March 5, 2019, making an incentive wage of $1.25 per day


       Case 1:19-cv-00260-MR Document 11 Filed 05/20/20 Page 1 of 11
for this skilled position. Lytle, who was Plaintiff’s immediate supervisor, was

relatively new to the position, whereas Plaintiff was experienced.

         Lytle used his position to pressure Plaintiff to take on more work in

order to decrease Lytle’s own workload. If Plaintiff questioned Lytle about the

tasks he assigned, Lytle became “belligerent, yelling, cussing, and

sometimes throwing things such as clip boards, notebooks, or he would

violently hit boxes of inventory items stored on shelves in the stockroom.”

[Doc. 1 at 17]. Lytle would go into “fits of rage” and tell Plaintiff how he had

beaten people up when he got mad, had been removed from school because

he beat another boy so badly he was hospitalized, and got into a fist fight

with an inmate at another prison. [Id.]. Plaintiff felt physically threatened by

Lytle and could not defend himself from physical attacks due to his

disabilities. Lytle’s stories, threats, and violent outbursts caused Plaintiff

stress.

         Lytle told Plaintiff several times that Sergeant Taylor is Lytle’s brother1

and “has [Lytle’s] back.” [Doc. 1 at 18]. This relationship made Plaintiff afraid

that Plaintiff would suffer harassment and/or retaliation if he expressed his

grievances about Lytle.




1   Plaintiff claims that Taylor is actually Lytle’s brother-in-law. [Doc. 1 at 18].
                                                 2

           Case 1:19-cv-00260-MR Document 11 Filed 05/20/20 Page 2 of 11
      Assistant Superintendent Larry Godwin came to the kitchen

commissary on May 21, 2019 at which time Plaintiff expressed his

grievances to Godwin while Lytle was present. Godwin made some changes

to Plaintiff’s and Lytle’s job functions. After Godwin left, Lytle was irate and

said that Plaintiff should keep his mouth shut and that things were going to

stay the same despite Godwin’s directives.

      On the morning of May 23, 2019, Lytle gave Plaintiff a handwritten list

of items to transfer from the freezer to the cooler. Lytle verbally abused

Plaintiff and told Plaintiff that he was going to “show” Plaintiff and said “[y]ou’ll

see, you’ll see.” [Doc. 1 at 19]. After Plaintiff finished making the freezer

transfers, he documented them in the daily worksheet, inventory balance

report, and form for computer entry. About an hour after Lytle’s shift ended

that day, Plaintiff was called to Sergeant Taylor’s office where Plaintiff was

told that Lytle cited Plaintiff for a disciplinary infraction for disobeying a direct

order to transfer food. Plaintiff was told that, upon a finding of guilt, he would

lose privileges, be placed in solitary confinement for 20 days, and lose

valuable sentence reduction credits.

      The investigating officer permitted Plaintiff to make a statement and

request evidence. The investigation showed that Lytle’s allegations were

untruthful, and the disciplinary infraction was dismissed. However, the


                                         3

        Case 1:19-cv-00260-MR Document 11 Filed 05/20/20 Page 3 of 11
disciplinary charge “remains a part of [Plaintiff’s] permanent prison record

and reflects poorly on [Plaintiff’s] conduct evaluations. [Doc. 1 at 20].

      Lytle filed the false disciplinary report in retaliation for Plaintiff’s

grievances and Plaintiff has suffered as a result of the false report. The false

disciplinary report made Plaintiff ineligible for a promotion from Min-1 to Min-

2 security level, which would have made Plaintiff eligible for privileges. The

false disciplinary report also affected Plaintiff’s ability to participate in the

North Caroline Mutual Agreement Parole Plan (“MAPP”), which requires a

prisoner to remain infraction-free and is Plaintiff’s only path towards returning

to society. Lytle was aware of Plaintiff’s desire to be promoted to Min-2 and

participate in MAPP, and that a disciplinary infraction would “derail

[Plaintiff’s] freedom.” [Doc. 1 at 21]. Plaintiff was reassigned from the kitchen

to a non-skilled labor position as a result of the disciplinary citation for which

Plaintiff earns only $0.70 per day.

      Plaintiff seeks a declaratory judgment, nominal damages, any

additional appropriate relief, and a jury trial. [Doc. 1 at 23].

      Plaintiff has attached to his Complaint the grievances and grievance

responses addressing Lytle’s alleged retaliation. [Doc. 1-2 at 1-10]. The

prison’s responses and the grievance examiner’s findings indicate that

Plaintiff was not denied the Min-2 security level promotion due to Lytle’s


                                         4

        Case 1:19-cv-00260-MR Document 11 Filed 05/20/20 Page 4 of 11
disciplinary charge, that Plaintiff would not become eligible for parole until

2020, and that Plaintiff was not removed from his kitchen job, but rather, that

Plaintiff requested a different placement because he indicated that he could

not work with the Food Services Officer. [Doc. 1-2 at 8-10].

II.   STANDARD OF REVIEW

      Because Plaintiff is a prisoner proceeding in forma pauperis, the Court

must review the Complaint to determine whether it is subject to dismissal on

the grounds that it is “(i) frivolous or malicious; (ii) fails to state a claim on

which relief may be granted; or (iii) seeks monetary relief against a defendant

who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see 28 U.S.C.

§ 1915A (requiring screening and dismissal of a prisoner’s complaint, or any

portion of it, as frivolous or for seeking monetary relief from an immune

defendant). In its frivolity review, a court must determine whether the

Complaint raises an indisputably meritless legal theory or is founded upon

clearly baseless factual contentions, such as fantastic or delusional

scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28, 109 S.Ct. 1827, 104

L.Ed.2d 338 (1989). A pro se complaint must contain sufficient facts “to raise

a right to relief above the speculative level” and “state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570,

127 S.Ct. 1955, 167 L.Ed.2d 929 (2007); see Ashcroft v. Iqbal, 556 U.S. 662,


                                        5

        Case 1:19-cv-00260-MR Document 11 Filed 05/20/20 Page 5 of 11
129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (the Twombly plausibility standard

applies to all federal civil complaints including those filed under § 1983). This

“plausibility standard requires a plaintiff to demonstrate more than a sheer

possibility that a defendant has acted unlawfully.” Francis v. Giacomelli, 588

F.3d 186, 193 (4th Cir. 2009) (internal quotation marks omitted). A plaintiff

must articulate facts that, when accepted as true, demonstrate he has stated

a claim entitling him to relief. Id.

       A pro se complaint must be construed liberally. Haines v. Kerner, 404

U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972); see also Smith v. Smith,

589 F.3d 736, 738 (4th Cir. 2009) (“Liberal construction of the pleadings is

particularly appropriate where … there is a pro se complaint raising civil

rights issues.”). However, the liberal construction requirement will not permit

a district court to ignore a clear failure to allege facts in his complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       The First Amendment right to free speech “includes not only the

affirmative right to speak, but also the right to be free from retaliation by a

public official for exercising that right.” Suarez Corp. Indus. v. McGraw, 202

F.3d 676 (4th Cir. 2000). In order to state a colorable retaliation claim under


                                        6

        Case 1:19-cv-00260-MR Document 11 Filed 05/20/20 Page 6 of 11
§ 1983, a plaintiff must allege: “(1) … he engaged in protected First

Amendment activity, (2) the defendant[] took some action that adversely

affected [his] First Amendment rights, and (3) there was a causal relationship

between [his] protected activity and the defendant[’s] conduct.” Martin v.

Duffy, 858 F.3d 239, 249 (4th Cir. 2017) (quoting Constantine v. Rectors &

Visitors of George Mason Univ., 411 F.3d 474, 499 (4th Cir. 2005)). Such

claims are treated with skepticism in the prison context because “[e]very act

of discipline by prison officials is by definition ‘retaliatory’ in the sense that it

responds directly to prisoner misconduct.” Adams v. Rice, 40 F.3d 72, 74 (4th

Cir. 1994).

      Plaintiff has satisfied the first prong of the retaliation test by alleging

that he engaged in protected First Amendment activity. “The First

Amendment protects the right ‘to petition the Government for a redress of

grievances,’” Kirby v. City of Elizabeth City, 388 F.3d 440, 448 (4th Cir. 2004)

(quoting U.S. Const. Amend. I), and the Supreme Court has recognized that

prisoners retain this constitutional right while they are incarcerated, Turner

v. Safley, 482 U.S. 78, 84, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987). Although

inmates have no constitutional entitlement or due process interest in access

to a prison grievance procedure, Adams, 40 F.3d at 75, prison officials are

precluded from retaliating against prisoners for engaging in such a grievance


                                         7

        Case 1:19-cv-00260-MR Document 11 Filed 05/20/20 Page 7 of 11
procedure, Booker v. S.C. Dep’t of Corr., 855 F.3d 533 (4th Cir. 2017) (finding

that the right to file a prison grievance free from retaliation was clearly

established under the First Amendment). Prison officials are also precluded

from retaliating based on a prisoner’s verbal complaints. See Booker, 855

F.3d at 542 (noting that Daye v. Rubenstein, 417 Fed. Appx. 317, 319 (4th

Cir. 2011), misconstrued Adams as precluding an inmate from bringing a

First Amendment claim alleging retaliation in response to a prisoner’s verbal

complaints to prison officials). Plaintiff alleges that his verbal complaint about

Lytle’s conduct to the Assistant Superintendent was protected First

Amendment activity. This allegation satisfies the first prong of the retaliation

test.

        Second, Plaintiff has adequately alleged that Defendant’s actions

adversely affected Plaintiff’s First Amendment rights. For purposes of a First

Amendment retaliation claim under § 1983, a plaintiff suffers adverse action

“if the defendant’s allegedly retaliatory conduct would likely deter ‘a person

of ordinary firmness’ from exercise of First Amendment rights.” Constantine,

411 F.3d at 500 (quoting Washington v. Cnty. of Rockland, 373 F.3d 310,

320 (2d Cir. 2004)). A plaintiff’s “actual response to the retaliatory conduct”

is not dispositive. Id. Plaintiff alleges that Defendant Lytle initiated false

disciplinary charges against him for complaining about Lytle to an assistant


                                        8

         Case 1:19-cv-00260-MR Document 11 Filed 05/20/20 Page 8 of 11
superintendent. The initiation of false disciplinary proceedings could deter a

person of ordinary firmness from exercising his First Amendment rights. See

Booker, 583 Fed. Appx. at 44 (concluding that the filing of a false disciplinary

charge unsupported by any evidence warranting that charge “would likely

deter prisoners of ordinary firmness from exercising their First Amendment

rights”). Accordingly, Plaintiff has adequately alleged that Defendant took

adverse action by initiating false disciplinary proceedings against him.

      Third, Plaintiff has adequately alleged a causal connection between his

speech and Lytle’s adverse conduct. A plaintiff satisfies the causation prong

by alleging that the defendant’s retaliatory act “was taken in response to the

exercise of a constitutionally protected right.” Adams, 40 F.3d at 75. Plaintiff

alleges that Lytle initiated false disciplinary proceedings against him two

days after Plaintiff complained about Lytle to an assistant superintendent and

that Lytle took this action after telling Plaintiff he should have kept his mouth

shut and that Lytle was going to “show” Plaintiff. [Doc. 1 at 18-19]. These

allegations adequately connect Lytle’s alleged act of reprisal to Plaintiff’s

protected activity. See Martin, 858 F.3d at 239 (plaintiff’s allegation that

defendant placed him in segregation after he filed a grievance against a

prison sergeant as an act of reprisal alleged a sufficient connection between

defendant’s retaliatory actions and plaintiff’s protected activity).


                                        9

        Case 1:19-cv-00260-MR Document 11 Filed 05/20/20 Page 9 of 11
       Finally, the Court will briefly address the grievance responses that

Plaintiff has attached to his Complaint. These documents are properly before

the Court. See Fed. R. Civ. P. 10(c) (“… A copy of a written instrument that

is an exhibit to a pleading is part of the pleading for all purposes.”). In the

context of a civil rights complaint, the court is not required “to accept as true

allegations that are merely conclusory, unwarranted deductions of fact, or

unreasonable inferences.” Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002)

(internal quotation omitted). Nor must the court “accept as true allegations

that contradict matters properly subject to judicial notice or by exhibit.” Id.;

see Fayetteville Investors v. Comm’l Builders, Inc., 936 F.2d 1462, 1465 (4th

Cir. 1991) (“in the event of conflict between the bare allegations of the

complaint and any exhibit attached pursuant to Rule 10(c), Fed. R. Civ. P.,

the exhibit prevails”). The grievance documents attached to the Complaint

conflict with Plaintiff’s allegations about the effect that Lytle’s alleged

retaliation had on Plaintiff’s security level, eligibility for parole, and prison job

placement. However, these matters do not undermine the facial sufficiency

of Plaintiff’s retaliation claim for purposes of initial review.

       Plaintiff has stated a facially sufficient claim of retaliation and it will

therefore be permitted to pass initial review. See, e.g., Martin, 858 F.3d at

239.


                                         10

        Case 1:19-cv-00260-MR Document 11 Filed 05/20/20 Page 10 of 11
IV.   CONCLUSION

      For the reasons stated herein, Plaintiff’s retaliation claim against

Defendant Lytle passes initial review. Accordingly, the Court will instruct the

Clerk of Court to commence the procedure for waiver of service with respect

to Defendant Justin Lytle.



                                  ORDER

      IT IS, THEREFORE, ORDERED that the Complaint [Doc. 1] passes

initial review on Plaintiff’s claim of retaliation against Defendant Lytle

pursuant to 28 U.S.C. § 1915. The Clerk is instructed to mail Plaintiff a Notice

and Response form pursuant to Standing Order 3:19-mc-60.

      IT IS FURTHER ORDERED that the Clerk shall commence the

procedure for waiver of service as set forth in Local Rule 4.3 for Justin Lytle,

who is alleged to be a current or former employee of NCDPS.

      IT IS SO ORDERED.

                                 Signed: May 20, 2020




                                      11

       Case 1:19-cv-00260-MR Document 11 Filed 05/20/20 Page 11 of 11
